DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 2/19/2021 have been received and entered. Claims 1, 4-7 and 10-12 have been amended. Claims 2-3 and 8-9 have been cancelled. Claims 1, 4-7 and 10-12 are pending in the application.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-7 and 10-12 are allowable over the prior art of record because the amendment submitted by the applicants on 2/19/2021 included limitations that corporate into the claims 1 and 7 to clarify the performance operation of the claimed invention to overcome the rejection in the record. The closest prior art, Troy et al (US 20190389600) discloses a pose-calibration method for use in an electronic device, comprising an inertial measurement unit (IMU) and an environmental parameter database (figures 2-4, pars 0040-0045); detecting inertial information to generate data performing pose estimation (pars 0041-0042, 0044-0045, position estimation such relative to position of location/orientation in estimation and calibration while image device is carried). Other reference, Menozzi et al (US 20160055671) discloses estimation and pose calibration corresponding to the position of location and orientation (abstract, pars 004, 0031 and 0061). Therefore, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the amended claims 1 and 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Nerurkar et al (US 10802147) discloses an electronic device tracks its motion in an environment while building a three-dimensional visual representation of the environment. A motion tracking mobile estimates poses of the electronic device (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






 	/BRYAN BUI/               Primary Examiner, Art Unit 2865